
	

114 HR 186 IH: Farmers Against Crippling Taxes Act
U.S. House of Representatives
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 186
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2015
			Mr. Hudson introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To repeal the Federal estate and gift taxes.
	
	
		1.Short titleThis Act may be cited as the Farmers Against Crippling Taxes Act.
		2.Repeal of estate and gift taxes
			(a)In generalSubtitle B of the Internal Revenue Code of 1986 (relating to estate, gift, and generation-skipping
			 taxes) is hereby repealed.
			(b)Effective dateThe repeal made by subsection (a) shall apply to estates of decedents dying, gifts made, and
			 generation-skipping transfers made after the date of the enactment of this
			 Act.
			
